DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claim 1, the term “a feed wheel with an axis substantially parallel to the axis of the source container” is indefinite. Particularly, as the claim is read in conjunction with claims 6-7, wherein the axis of the feed wheel and source container can diverge to within 1 degree of being perpendicular, the scope of term “substantially parallel” is not readily ascertainable. Further, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “substantially parallel” in claims 1, 6 and 7 is used by the claims to mean “angles ranging from 0-89 degrees,” while the accepted meaning is “angles at, or very close to, 0 degrees.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2-15 are further indefinite due to their dependency on the limitations of claim 1.
Re. claim 5, the term “paddle-type” switch is indefinite, as it is unclear what switches might be considered a type of paddle switch, rendering the scope of the claim indefinite. See MPEP § 2173.05(b)(III)(E).
Re. claim 12, recites the limitation "the saddle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Re. claim 15, the claim recites that the “source container comprises a material that is machine washable”, however, the particulars of the machine are not disclosed. As such, the scope of the claim is indefinite as the claimed materials depend on the capabilities of the undefined machine.
Re. claim 16, in view of the 112 rejections above, it is unclear what the scope of the phrase “substantially parallel” covers as the phrase has previously been given an unusually broad interpretation without a clear written description as recited above. Additionally, the secondary purpose of 35 USC 112(b) is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention. In other words, it is unclear if Applicant intends a conventional meaning of “substantially parallel” or one that covers every angle to within a degree of completely perpendicular as recited in previous claims. 
Claims 17-19 are further indefinite due to their dependency on the limitations of claim 16.
Re. claim 20, in view of the 112 rejections above, it is unclear what the scope of the phrase “substantially parallel” covers as the phrase has previously been given an unusually broad interpretation without a clear written description as recited above. Additionally, the secondary purpose of 35 USC 112(b) is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention. In other words, it is unclear if Applicant intends a conventional meaning of “substantially parallel” or one that covers every angle to within a degree of completely perpendicular as recited in previous claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermani (US Patent No. 1,940,751) in view of Switzer (US Patent No. 2,754,995) and Wolcott (US Patent No. 2,315,473).
Re. claim 1, Hermani discloses a bulk material dispenser including: a source container (5) for bulk material; a feed house assembly (comprising at least 12, 17, and 30) in communication with the source container (see Figure 2); a funnel (8) configured to direct the solid bulk material from the source container to the feed house assembly (see Figure 2); a feed wheel (17) with an axis substantially parallel to the axis of the source container (see Figures 2 and 3), wherein the feed wheel further includes a protrusion (27’) configured to direct the solid bulk material out of the feed house assembly.
Hermani, however, does not explicitly recite a plurality of protrusions or an electrically actuated motor operatively coupled to the feed wheel; and a switch coupled to a lever that actuates the motor.
Switzer teaches that it is old and well known in the art of bulk material dispensers to provide an electrically actuated motor (38) operatively coupled to a feed wheel (see Figure 1); and a switch (45) coupled to a lever (44) that actuates the motor (see col. 2, line 64 col. 3, line 16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani to include the electrical system as taught by Switzer to automate the dispensing process and reduce the work required by the user to dispense material.
Wolcott teaches that it is old and well known in the art of bulk material dispensers to provide plurality of protrusions (25) to direct solid bulk material.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani to include a plurality of protrusions as taught by Wolcott to provide additional material agitation.
Re. claim 2, Hermani does not explicitly recite the feed wheel comprising four protrusions. 
Wolcott teaches that it is old and well known in the art of bulk material dispensers to provide four protrusions (25) to direct solid bulk material.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani to include four protrusions as taught by Wolcott to provide additional material agitation.
Re. claim 3, Hermani disclose two openings (21 and 21’), however, does not explicitly recite four openings.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the openings to arrive at four to provide faster dispensing since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI).
Re. claim 5, Hermani does not explicitly recite a paddle-type switch. 
Switzer teaches that it is old and well known in the art of bulk material dispensers to provide a paddle type switch (the plate 43 acting like a paddle).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani to include the electrical system as taught by Switzer, including the switch, to automate the dispensing process and reduce the work required by the user to dispense material.
Re. claim 6, Hermani further discloses a bulk food dispenser wherein an angle is formed between the feed wheel and the vertical axis of the hopper comprising the angle theta (inherently having some angle).  
Re. claim 7, Hermani further discloses a bulk food dispenser, wherein the angle theta comprises an angle between 0-89° (see Figures 2-3).
Re. claim 11, Hermani further discloses a bulk food dispenser, wherein the source container is a hopper located above the feed house assembly for container the flowable bulk material (see Figures 2-3).
Re. claim 12, Hermani further discloses a bulk food dispenser wherein the source container (5) is coupled to a saddle (31).
Re. claim 14, Hermani further discloses a bulk food dispenser, wherein the source container substantially cylindrical (see Figures 1-3).
Re. claim 15, Hermani further discloses the source container comprising a material (metal) that is machine washable (one of ordinary skill understanding that are numerous machines capable of washing metal components including at least dish washers and car washers).
Re. claim 16, Hermani discloses a bulk material dispenser including: a cavity defined by a source container (5); a funnel (8) disposed at a base of the cavity configured to direct the flow of the flowable bulk material out of the storage container; a feed housing comprising a mechanism (comprising 12, 17, and 30) for dispensing the flowable bulk material; a feed wheel (17) comprising a plurality of openings (21 and 21’) configured to allow passage of material from the funnel, the opening adjacent a protrusion (30), wherein the central axis of the feed wheel is substantially parallel to the axis of the storage container (see Figures 1-3).
Should the protrusions of Hermani be found not to be adjacent the openings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to relocate the projections closer to the openings to better guide material towards the openings and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Hermani, however, does not explicitly recite a plurality of protrusions or an electrically actuated motor operatively coupled to the feed wheel, or a chute configured to direct the material from the feed wheel into a user’s container disposed below the chute.
Switzer teaches that it is old and well known in the art of bulk material dispensers to provide an electrically actuated motor (38) operatively coupled to a feed wheel (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani to include the electrical system as taught by Switzer to automate the dispensing process and reduce the work required by the user to dispense material.
Wolcott teaches that it is old and well known in the art of bulk material dispensers to provide plurality of protrusions (25) to direct solid bulk material and a chute (funnel defined by opening 6) configured to direct material from the feed wheel into a user’s container disposed below the chute (see Figure 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani to include a plurality of protrusions as taught by Wolcott to provide additional material agitation and to further provide a chute below the feed wheel to aid in accurately dispensing the material where the user wishes, preventing wasteful, accidental spillage.
Re. claim 18, the combination of Hermani-Switzer-Wolcott discloses moving the feed wheel by a motor as recited above. Hermani further discloses a bulk material dispenser wherein the protrusions extend upward from a top surface of the feed wheel to act on bulk material (see Figures 2-4).
Re. claim 19, it would have been further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate each protrusion adjacent to one or more of the openings in the feed wheel to better guide material towards the openings and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 20, Hermani discloses a bulk material dispenser including: a source container (5) for bulk material; a funnel (8) configured to direct the solid bulk material from the source container towards a feed wheel (17) with an axis substantially parallel to the axis of the source container (see Figures 1-3), wherein the feed wheel further includes a protrusion (30) configured to direct the solid bulk material through one or more openings (21 and 21’) in the feed wheel.
Hermani, however, does not explicitly recite a plurality of protrusions or an electrically actuated motor operatively coupled to the feed wheel and a switch coupled to a lever that actuates the motor.
Switzer teaches that it is old and well known in the art of bulk material dispensers to provide an electrically actuated motor (38) operatively coupled to a feed wheel (see Figure 1); and a switch (45) coupled to a lever (44) that actuates the motor (see col. 2, line 64 col. 3, line 16) wherein closing the switch (see Figures 1 and 3 and col. 3, lines 4-16) causes the bulk material to be dispensed through the one or more openings into the feed wheel and opening the switch causes the flow of material through the feed wheel to cease (see Figures 1 and 3 and col. 3, lines 4-16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani to include the electrical system as taught by Switzer to automate the dispensing process and reduce the work required by the user to dispense material.
Wolcott teaches that it is old and well known in the art of bulk material dispensers to provide plurality of protrusions (25) to direct solid bulk material and a chute (funnel defined by opening 6) configured to direct material from the feed wheel into a user’s container disposed below the chute (see Figure 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani to include a plurality of protrusions as taught by Wolcott to provide additional material agitation and to further provide a chute below the feed wheel to aid in accurately dispensing the material where the user wishes, preventing wasteful, accidental spillage.
	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermani, Switzer, and Wolcott as applied to claim 1 and further in view of Wolf (US Patent Publication No. 2014/0144926) and Toeckes et al. (US Patent Publication No. 2010/0101401).
Re. claim 4, the combination of Hermani-Switzer-Wolcott does not explicitly recite a motor comprising a DC single speed motor.
Wolf teaches that it is old and well known in the art of dispensers to provide a DC powered motor (see paragraph 0053).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hermani by making the motor DC powered to allow the device to be powered by batteries (see Wolf, paragraph 0053) and make the device more portable and capable of use where mains power is not available.
Toeckes teaches that it is old and well known in the art of dispensers to provide a single speed motor (see paragraph 0063). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermani by utilizing a single speed motor as taught by Toeckes to obtain the predictable results to driving the feed wheel at a single speed and dispensing material and eliminate the need to provide a speed controller.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermani, Switzer, and Wolcott as applied to claims 1 and 16 and further in view of Weeks et al. (US Patent No. 6,321,802).
Re. claim 17, the combination of Hermani-Switzer-Wolcott does not explicitly recite a lever disposed proximate the chute and operatively connected to the motor to cause the motor to turn on when the lever is depressed.
Weeks teaches that it is old and well known in the art of dispensing to provide a lever (72) disposed proximate a chute (42) and operatively connected to the motor to cause the motor to turn on when the lever is depressed (see col. 3, lines 41-45 and col. 4, line 61-col. 5, line 42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hermani by adding the lever as taught by Weeks to allow the user to actuate the device with a receptacle, making the device easier to use.

Allowable Subject Matter
Claims 8-10, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Webster et al. (US Patent Publication No. 2007/0187433), is analogous because it discloses a motorized feeding device including numerous features of the claimed invention including a saddle, a chute, and a collar.
Landais et al. (US Patent No. 5,791,526) and Wilms et al. (US Patent No. 6,123,486), are analogous because they disclose a motorized feeding device including numerous features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754